DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on December 14, 2021 has been entered. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "between exposures" in claims 1, 10 and 17 is a relative term which renders the claims indefinite. The term itself is not defined by the claim, the specification does not clearly expressed as to what the term “between exposures” is related to space or time, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examining the term “between exposures” is considered to be the activity that is performed while no exposure is going on.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 10 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by See et al. [US 20180330999 A1, hereafter Lee].
As per Claims 1, 10 and 17, Lee teaches a method for correcting overlay errors in a lithographic process (Para 2), comprising: 
adjusting a reticle to minimize an overlay error with a plurality of devices on a substrate between exposures; 
adjusting a stage that holds the substrate while adjusting the reticle to minimize the overlay error with the plurality of devices on the substrate (Para 51, When the first substrate W1 is moved by the second stage 250, the second reticle 240 may be moved relative to the first substrate W1); and 
exposing the plurality of devices on the substrate after adjusting the reticle and the stage (See fig. 2 and 5, Para 35-37).
As per Claims 5 and 14, Lee teaches the method of claim 1, wherein a recipe controls the adjusting the reticle and the adjusting the stage (Para 37, each overlay error may be calculated and may be stored as first to (n−1)-th overlay correction profiles).
As per Claims 6 and 15, Lee teaches the method of claim 1, further comprising adjusting independently a scale to a zone, and a magnification to individual exposure sites within the zone (See fig. 5).
As per Claims 7 and 16, Lee teaches the method of claim 1, wherein the adjusting the reticle and the adjusting the stage is performed at a package level (Para 51).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8, 9, 11-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as disclosed in claims 1, 10 and 17 above, in view of Shibazaki [US 8164736 B2].
As per Claims 2, 11 and 20, Lee teaches the method of claim 1.
Lee does not explicitly teach wherein adjusting the reticle involves a rotation adjustment theta.
Shibazaki teaches the position information in a movement plane of the reticle stage RST shown in FIG. 1 (including the information about the rotation in the .theta.z direction) is always detected by a reticle interferometer 116. The measured value obtained by the reticle interferometer 116 is fed to a main controller 20 shown in FIG. 7. The main controller 20 calculates positions of the reticle stage RST in the X axis direction, the Y axis direction, and the .theta.z direction based on the measured value of the reticle interferometer 116; and the main controller 20 controls the reticle stage-driving system 11 based on a result of the calculation to thereby control the position (and the velocity) of the reticle stage RST. It is also allowable that the reticle interferometer 116 is also capable of measuring the position information about the reticle stage RST in relation to at least one of the Z axis direction, the .theta.x direction, and the .theta.y direction (Column 5 lines 36-54).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the adjustment method as disclosed by Shibazaki in the exposure system of Lee in order to provide an exposure technique and a device-producing technique wherein high overlay accuracy is obtained.
As per Claims 3, 12 and 18, Lee teaches the method of claim 1.

Shibazaki teaches wherein adjusting the reticle involves a magnification adjustment (Column 5 lines 36-54).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the adjustment method as disclosed by Shibazaki in the exposure system of Lee in order to provide an exposure technique and a device-producing technique wherein high overlay accuracy is obtained.
As per Claims 4, 13 and 19, Lee teaches the method of claim 1.
Lee does not explicitly teach adjusting the reticle to make a rotation adjustment theta; and adjusting the stage to make X and Y adjustments based on the adjusting of the reticle.
Shibazaki teaches adjusting the reticle to make a rotation adjustment theta; and adjusting the stage to make X and Y adjustments based on the adjusting of the reticle (See fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the adjustment method as disclosed by Shibazaki in the exposure system of Lee in order to provide an exposure technique and a device-producing technique wherein high overlay accuracy is obtained.
As per Claim 8, Lee teaches the method of claim 1.
Lee does not explicitly teach adjusting a magnification correction simultaneous to adjusting the stage, wherein the magnification adjustment is completed before the adjustment of the stage is completed.

Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the adjustment method as disclosed by Shibazaki in the exposure system of Lee in order to provide an exposure technique and a device-producing technique wherein high overlay accuracy is obtained.
As per Claim 9, Lee teaches the method of claim 1.
Lee does not explicitly teach adjusting a magnification correction by adjusting a piezo actuator within a lens to adjust a per site magnification correction.
Shibazaki teaches adjusting a magnification correction by adjusting a piezo actuator within a lens to adjust a per site magnification correction (Column 5 lines 36-54).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the adjustment method as disclosed by Shibazaki in the exposure system of Lee in order to provide an exposure technique and a device-producing technique wherein high overlay accuracy is obtained.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882